Title: To James Madison from Thomas Newton, 5 September 1806
From: Newton, Thomas
To: Madison, James



Sir,
Collrs. Office Norfolk Sepr. 5. 1806

I Received yesterday a letter from Jno. Hamilton Esqr. the Brittish Consul, inclosing a list of deserters from the Brittish Ship of War Chichester requesting my aid & assistance in takin them up.  I inform’d him that I had no power to do so, & referd him to the Laws of Virginia which gave powers to the justices, to Serve warrants & to commit deserters from Foreign vessels to goal, & inform’d him that I was ready & willing to promote peace & harmony & would do any thing that my Office admitted, for so desireable objects. in the list he sent was Ed. Coffee, who was registered in this office June the 8th 1803  He appears to be a native of George Town, County of Lincoln, State of Massachusetts, this man made his escape & I have given him a copy of his protection, which I hope will meet your approbation. the report of a French 84 Ariving in Hampton Road proved incorrect.  I am very respectfully Yr. Obt Servt.

Thos Newton

